Bell, J.
The transcript of the record in the case of Frois v„ Cottrell, which was offered in evidence by the defendant in the court below, was admissible in support of his answer. But there is no statement of facts in the case now before us; and we can not, therefore, say that the judgment of the court below ought to be reversed, because the evidence offered by the defendant was ruled out by the court. Whenever this court is asked to reverse the judgment of the District Court, because evidence which was offered, and which was properly admissible, was ruled out, it is incumbent on the party thus seeking the reversal of the judgment, to bring into this court a statement of the facts which were in evidence on the trial below, in order that the materiality of the evidence which was rejected may be seen; and that this court may be able to determine whether or not the evidence offered and rejected could have influenced the verdict of the jury if it had been admitted. As there is no statement of facts, we can not say there is error in the judgment of the court below, and the same is therefore affirmed.
Judgment affirmed.